ATTACHMENT TO PTO-90C
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on 2/9/22 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): The reply does not include the Substitute Specification that was required in paragraph 2 of the last office action. See the Non-Final rejection of 11/9/21 at paragraph 2 thereof. See also paragraph 3 below. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS
As set forth in paragraph 2 of the last office action applicant was required to file a Substitute Specification should applicant make any further changes to the specification that went beyond merely cancelling the New Matter the examiner indicated had been added to the specification. Applicant appears to have made further changes to the specification in addition to cancelling some or all of the New Matter indicated last time. However, the required Substitute Specification has not been filed. Note also that the Substitute Specification is required to show all of the changes in the specification relative to the original specification of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JACOB K ACKUN/Primary Examiner, Art Unit 3736